--------------------------------------------------------------------------------

EXHIBIT 10.54
  


PURCHASE AND SALE AGREEMENT
FOR COMMERCIAL REAL ESTATE
BY AGREEMENT FOR WARRANTY DEED
 
THIS AGREEMENT, made and entered into this 11th of October, 2010, by and between
WebMediaBrands, Inc. f/ka Jupitermedia Corporation, as Seller and Samaritan
Ministries International, an Illinois not-for-profit corporation, as Purchaser.
 
WHEREAS, Seller is the owner of certain real property located in the City of
Peoria, County of Peoria and State of Illinois with a common address of 6000 N.
Forest Park Drive, Peoria, IL, together with all improvements located thereon
and all rights and appurtenances thereunto appertaining ("Premises"), more
particularly described in Exhibit "A" attached as a part of this Agreement; and
 
WHEREAS, Seller wishes to sell to Purchaser the Premises and Purchaser wishes to
purchase from Seller the Premises, upon the terms and conditions hereinafter set
forth,
NOW, THEREFORE, the parties agree as follows:
 
TABLE OF CONTENTS
 
ARTICLE I — PURCHASE PRICE
 
1.1 PURCHASE PRICE
1.2 EARNEST MONEY
1.3 AGREEMENT TO CONVEY
1.4 FIXTURES AND PERSONAL PROPERTY
 
ARTICLE II - TITLE
 
2.1 ZONING
2.2 SURVEY
2.3 TITLE COMMITMENT
2.4 PURCHASER'S OBJECTIONS
 
ARTICLE III  — ADDITIONAL CONDITIONS PRECEDENT
 
3.1 TESTS, STUDIES, AND INSPECTIONS
3.2 UTILITIES & BILLS\ENVIRONMENTAL STUDIES
3.3 WARRANTIES AND SERVICE AGREEMENTS
3.4 BOARD OF DIRECTORS APPROVAL
3.5 WOOD-INFESTATION REPORT
 
ARTICLE IV - REPRESENTATIONS
 
4.1 REPRESENTATIONS OF SELLER
4.2 CONDITION OF PREMISES
4.3 SURVIVAL OF REPRESENTATIONS, COVENANTS AND WARRANTIES


 
 

--------------------------------------------------------------------------------

 


 
ARTICLE V - RISK OF LOSS
 
5.1 RISK OF LOSS
 
ARTICLE VI - CONDEMNATION
 
6.1 CONDEMNATION
 
ARTICLE VII - CLOSING
 
7.1 DATE OF CLOSING
7.2 SELLER'S OBLIGATIONS
7.3 PURCHASER'S OBLIGATIONS
7.4 CLOSING COSTS, ADJUSTMENT AND PRORATIONS
7.5 ESCROW AGREEMENT
7.6 UTILITIES
 
ARTICLE VIII - DEFAULT
 
8.1 DEFAULT
 
ARTICLE IX - SPECIAL AGREEMENT FOR WARRANTY DEED PROVISIONS
 
9.1 REAL ESTATE TAXES
9.2 INSURANCE
9.3 IMPROVEMENTS; LIENS
9.4 MORTGAGES
9.5 ADJUSTMENTS TO PRINCIPAL BALANCE 9.6 ASSIGNMENT
 
ARTICLE X - MISCELLANEOUS
 
10.1 SELLER'S INDEMNIFICATION
10.2 BROKERAGE COMMISSIONS
10.3 NOTICE AND APPROVAL
10.4 INTEGRATION
10.5 ADDITIONAL DOCUMENTATION
10.6 AMENDMENTS
10.7 COUNTERPARTS
10.8 GOVERNING LAW
10.9 SUCCESSORS
10.10 CAPTIONS
10.11 SURVIVAL
10.12 CALCULATION OF TIME
10.13 VENUE & JURISDICTION
 
EXHIBITS
 
A. LEGAL DESCRIPTION


 
2

--------------------------------------------------------------------------------

 


 
B. PERSONEL PROPERTY INCLUDED IN SALE
C. PROPERTY SURVEY CHECKLIST
D. NON-FOREIGN AFFIDAVIT
E. SELLER'S CERTIFICATE
F. ESCROW AGREEMENT
G. AMORTIZATION SCHEDULE
 
ARTICLE I - PURCHASE PRICE
 
1.1 Purchase Price. The purchase price ("Purchase Price") for the Premises shall
be One Million, Eight Hundred Thousand Dollars ($1,800,000.00), to be adjusted
as set forth herein.
 
A. Time & Place
 
Purchaser shall pay $500,000 as set forth in section 1.2 of this Agreement, and
Purchaser further agrees to pay to Seller at 50 Washington Street, 9th Floor,
So. Norwalk, CT 06854, Attention: CFO, or at such other place as Seller may
periodically designate in writing, the balance of $ 1.3 Million as follows: Nine
Thousand Three Hundred Thirteen and 60/100 dollars ($ 9,313.60) or more per
month, on the 1st day of each and every month hereinafter, with the first
monthly payment due on December 1, 2010 and continuing until five (5) years
after the Closing Date (as defined herein) at which time the entire balance of
principal and interest shall be due and payable. See attached Exhibit G for an
Amortization Schedule.
 
Interest on the balance shall commence on the Closing Date.
 
B. Interest & Prepayment
 
Monthly payments shall include both principal and interest with interest at the
rate of six percent (6 %) per annum, computed monthly on the remaining balance
from time to time unpaid. Monthly payments shall be applied first to interest
and the balance to principal. Purchaser shall have the privilege of prepayment
at any time without penalty. Prepayments shall fulfill the monthly payment
obligation to the extent made.
 
1.2 Earnest Money. Purchaser shall deliver to Maloof Commercial Real Estate,
upon execution hereof by both parties, the sum of Five Hundred Thousand Dollars
($500,000.00) (hereinafter "Earnest Money"), which Earnest Money shall be
applied to the Purchase Price at Closing (as hereinafter defined) or otherwise
disbursed in accordance with the provisions of this Agreement.
 
1.3 Agreement to Convey. If Purchaser shall make the payments and perform the
covenants of Purchaser hereinafter mentioned, Seller agrees to convey the
Premises to Purchaser, in fee simple, subject to (a) lien of the real property
taxes for subsequent years; (b) building and use restrictions and easements and
covenants of record affecting the Premises; (c) the general exceptions contained
in the Title Policy (as defined herein); (d) all zoning and building
restrictions of any governmental body affecting the Premises but free and clear
of all other encumbrances unless otherwise stated, by a recordable, Special
Warranty Deed.


 
3

--------------------------------------------------------------------------------

 


 
1.4 Fixtures And Personal Property. Seller shall convey all existing
improvements and fixtures, including but not limited to all attached carpeting
and other attached floor coverings, all attached cooling, heating, plumbing and
electrical systems and all available screens, storm sashes and combination
doors, window shades and blinds, awnings, sump pump, ceiling fans, water
softener, built-in appliances and cabinets, planted vegetation, radiator covers,
garage door openers and remote units, and security system. All included items
shall be left on the Premises at Closing and are included in the Purchase Price.
Any items of personal property shall be transferred to Purchaser by a bill of
sale with warranty of title at Closing.
 
(a)  
The following additional items are included in the sale and title shall pass at
Closing: See Exhibit "B"

 
for which $100,000.00 of the Purchase Price is be allocated. Seller shall
provide Purchaser with copies of all warranties and service agreements, if any,
(including but not limited to the forklift, generators and UPS units) which
relate to said items no later than fourteen (14) days after the signing of this
Agreement.
 
(b)  
The following items are retained by Seller and are excluded from this Agreement:
None

 
1.5 Late Payments. The Purchaser further agrees that upon failure to make
payments in a timely matter under the above paragraph A, Purchaser shall
reimburse Seller for its inconvenience and expense with a late charge computed
at three percent (3%) of the principal and interest payment then required,
provided, however, that no late charge shall be assessed until the expiration of
ten (10) calendar days after the payment due date provided above. This clause
shall not be construed as a waiver by Seller of rights or remedies provided in
Article VIII hereunder in the event of a default of any required payment. For
purpose of this charge only, Purchaser shall be considered to have made payment
the earlier of the date of the U.S. Postal Service postmark, or upon receipt —
whichever is earlier. Calculation of interest shall be made upon date of actual
receipt.
 
ARTICLE II — TITLE
 
2.1 Zoning. The Seller represents and warrants to Purchaser that the Premises
are zoned 0.1, Arterial Office District, which zoning classification permits the
use of the Premises for general use.
 
2.2 Survey. Within twenty one (21) days from the date hereof, Purchaser, at its
sole cost and expense, may obtain a current certified survey ("Survey") of the
Premises, in accordance with the "Survey Checklist" attached hereto and made a
part hereof as Exhibit "C" and any other requirements of Purchaser or the Title
Company {as hereinafter defined). If the legal description set forth in the
Survey varies in any material respect from that attached hereto as Exhibit "A",
then Purchaser, at is option, may terminate this Agreement, whereupon the
Earnest Money paid by Purchaser shall be returned to Purchaser, and the parties
hereto shall have no further obligations hereunder. In the event Purchaser
elects not to terminate this Agreement, then the legal description from the
Survey shall be substituted for Exhibit "A".
 
 
4

--------------------------------------------------------------------------------

 
 
Seller agrees to immediately release to Purchaser any information or interest it
may have in prior surveys or survey work.


2.3 Title Commitment. Within thirty (30) days from the date hereof, Seller, at
its sole cost and expense, shall furnish to Purchaser a contract purchaser's
title insurance commitment for (the "Title Commitment") issued by Chicago Title
Insurance Company ("Title Company") for an Owner's Policy of Title Insurance
(ALTA Form B 1970, Revised 1984)("Title Policy"), insuring good and marketable
title to the Premises in Purchaser, in accordance with the terms of this
Agreement. The Title Commitment shall list as exceptions, restrictions,
encumbrances, reservations, liens and other matters including those shown on the
Survey ("Exceptions"), affecting the Premises, and shall include legible copies
of all instruments creating such Exceptions. Said Title Commitment shall state
that all standard exceptions shall be deleted in the Title Policy.
 
2.4 Purchaser's Objections. Purchaser shall have seven (7) business days after
the later to occur of (i) execution of this Agreement or (ii) receipt of all of
the following: (a) the Title Commitment, (b) the Survey, and (c) legible copies
of all liens and encumbrances enumerated in the Title Commitment, to notify
Seller of any Exceptions in the Title Commitment or any matter disclosed by the
Survey which makes the Premises unsuitable for Purchaser's purposes, in
Purchaser's sole reasonable judgment ("Title Objections").
 
Seller thereupon shall have seven (7) business days within which to cause such
Title Objections to be removed from the Title Commitment or cause the matters
reflected on the Survey to be removed, as the case may be ("Cure"). In the event
that Seller is unable or unwilling to effect such Cure, then Purchaser, at its
option, may select (i) to terminate this Agreement, whereupon the Earnest Money
paid by Purchaser shall be returned to Purchaser, and the parties hereto shall
have no further obligations hereunder, or (ii) to waive such Title Objections
and to proceed to Closing as set forth in Article VII hereof. All Exceptions
approved by Purchaser or Title Objections subsequently waived in writing shall
hereinafter be deemed to be "Permitted Exceptions".
 
ARTICLE III - ADDITIONAL CONDITIONS PRECEDENT
 
3.1 Tests, Studies, and Inspections. Purchaser shall have forty (40) days from
the date hereof within which to conduct such tests, studies/ inspections and
other examinations (collectively "Examinations") as it may elect in its sole
judgment, to determine the suitability of the Premises for Purchaser's purposes.
Such Examinations may include, but shall not be limited to, soil tests, borings,
engineering studies, environmental studies, feasibility studies, topographical
surveys, drainage plans, marketing studies, financial studies, utility
availability investigations, and ability to obtain building permits and other
required permits or licenses.
 
If the Examinations disclose matters which make the Premises unsuitable for
Purchaser's purposes, in Purchaser's sole judgment, then Purchaser may terminate
this Agreement by giving written notice within such forty (40) day period to
Seller, in which event the Earnest Money paid by Purchaser shall be returned to
Purchaser, and the parties hereto shall have no further obligations hereunder.


 
5

--------------------------------------------------------------------------------

 


 
During such forty (40) day period, Purchaser and Purchaser's agents, employees
and contractors shall have the right to enter upon the Premises at all
reasonable times to conduct the Examinations. Purchaser agrees that the
Examinations shall be conducted and performed by the Purchaser and Purchaser's
agents and representatives in a good and workmanlike manner and Purchaser shall
be solely responsible for the prompt payment of all costs and expenses incurred
in connection therewith. Purchaser shall provide Seller with not less than
twenty-four (24) hours prior notice of the commencement of the Examinations and
Seller or Seller's representative shall have the right to accompany the
Purchaser or Purchaser's agents or representatives conducting the Examinations.
Purchaser shall, at Purchaser's sole cost and expense, restore the Premises, as
reasonably practicable, to its condition prior to the conduct of the
Examinations. Purchaser shall indemnify and save Seller harmless against and
from any and all liability, loss, cost damage and expense, including, without
limitation, personal injury and death (including, without limitation, reasonable
attorneys' fees, costs and disbursements incurred in enforcement of this
indemnity) arising from the Examinations. This indemnification shall survive the
termination of this Agreement until the expiration of any applicable statute of
limitations. Other than to legal counsel and Purchaser's agents and
representatives, Purchaser agrees not to disclose the results of the
Examinations, without the Seller's consent, which consent by Seller shall not be
unreasonably withheld, except Purchaser and Purchaser's agents and
representatives may disclose such results if required to do so by applicable
laws. Seller acknowledges, and Purchaser agrees, that during the foregoing
period, Seller will have complete control of the Premises and Purchaser will
have only the rights with respect thereto specifically set forth in this
Agreement.
 
3.2 Utilities & Bills\Environmental Studies. Seller shall provide Purchaser
with, or give Purchaser access to copies of its utility bills for the Premises
for the year 2009 through the present date within thirty (30) days of the
signing of this Agreement.
 
Seller shall provide Purchaser with copies of any environmental/contaminants
studies or investigations of the Premises in its possession or control within
ten (10) days of signing this Agreement.
 
3.3 Warranties & Service Agreements. Seller shall provide Purchaser with copies
of all warranties and services agreements, if any, which relate to the Premises
(including, but not limited to the roof and elevator) no later than fourteen
(14) days after the signing of this Agreement.
 
3.4 Board of Directors Approval. This Agreement is subject to the approval of
the Purchaser's Board of Directors at a specially called meeting for such
purpose. Such a special meeting shall be held within forty (40) days from the
date of the signing of this Agreement. If the Purchaser's Board of Directors
fails to approve of this Agreement at a special meeting held for that purpose
within said time period, and if Purchaser notifies Seller within three (3)
business days after such failure to approve this Agreement by giving written
notice within such three (3) business days to Seller, then the Earnest Money
paid by Purchaser shall be returned to Purchaser, and the parties hereto shall
have no further obligations hereunder. If Purchaser fails to notify Seller as
above provided, then this condition precedent shall be deemed to have been
satisfied.


 
6

--------------------------------------------------------------------------------

 


 
3.5 Wood-Infestation Report. At least five (5) but no more than thirty (30)
calendar days prior to Closing, Purchaser shall, at Purchaser's expense, obtain
a written report from a pest control firm certifying to Purchaser (with a copy
provided to Seller prior to closing) that the Premises have been inspected
within such period for termite and other wood-destroying insect infestation. For
purposes hereof, Premises shall include all improvements on the Premises. If
active infestation is found anywhere on the Premises, all portions of the
Premises recommended by the inspection firm shall be treated by a reputable
company of Seller's choice at Seller's expense. Any other or further treatment,
except as set forth by the foregoing, shall be at the expense of Purchaser. If
structural damage due to prior or existing infestation is found, Seller shall
have the option of correcting the structural damage or returning the Earnest
Money to Purchaser and terminating this Agreement and the parties hereto shall
have no further obligations hereunder unless Purchaser chooses to waive such
repairs and accept the Premises in its existing condition. Seller shall not be
responsible for termite or other wood boring insect infestation or damage beyond
Closing. Purchaser must give written notice to Seller of infestation and damage
no later than Closing. Failure to give written notice no later than the Closing
Date shall constitute a waiver of any claim against Seller under this paragraph.
 
ARTICLE IV- REPRESENTATIONS
 
4.1 Representations of Seller. Seller represents and warrants to Purchaser that
the following statements are true as of the date hereof and shall continue to be
true on the Closing Date, (as hereinafter defined):
 
(i) Seller has good and marketable fee simple absolute title to the Premises.
 
(ii) There is no pending or contemplated claim, litigation, condemnation,
administrative action or other legal proceeding involving or affecting any
portion of the Premises.
 
(iii) There is no oral or written lease, agreement or contract in any way
affecting or related to the Premises.
 
(iv) No default exists under any agreement which in any way affects the
Premises.
 
(v) Both Seller and the individual executing this Agreement on behalf of Seller
have the full right, power and authority to enter into this Agreement and to
cause the same to create a legal and binding obligation of Seller.
 
(vi) To the best of Seller's knowledge, there is no violation of any applicable
building code, zoning code or environmental or other law or regulation affecting
the Premises.
 
(vii) To the best of the Seller's knowledge, no portion of the Premises or any
property adjoining or in the immediate vicinity of the Premises heretofore has
been used as a site for the dumping of hazardous waste or other toxic materials,
and


 
7

--------------------------------------------------------------------------------

 


 
Seller has conducted all lawfully required tests, studies and questionnaires as
are necessary in order to determine that all laws, governmental standards and
regulations applicable to the Premises of occupational health and safety,
hazardous waste and substances and environmental matters have been and currently
are being complied with. Seller hereby agrees to indemnify and save harmless
Purchaser from and against all costs, claims, expenses or damages including
reasonable attorneys fees and costs of suit, related to the failure of the
aforementioned representation to be true, including, but not limited to,
liability imposed under the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended.
 
(viii) To the best of Seller's knowledge no materials, elements, compounds or
solutions damaging to public health or the environment, or constituting or
classified as either hazardous substances, water pollutants, or contaminants
under the "Comprehensive Environmental Response, Compensation, and Liability Act
of 1980," as amended, the regulations promulgated pursuant thereto or any other
federal or state environmental laws administered by the Environmental Protection
agency, the state of Illinois or any other governmental authority, have been
deposited, placed, stored, disposed of or otherwise located on the Premises.
 
(ix) To the best of the Seller's knowledge, no underground tanks, whether
utilized with respect to the storage of petroleum products or other hazardous
substances, are currently, and not have been previously situated on the
Premises; and
 
(x) To the best of the Seller's knowledge, the Premises has not been operated as
a hazardous waste disposal site or a sanitary landfill nor used in any manner so
as to subject the Premises to any federal or state environmental controls.
 
(xi) The Premises has unrestricted access to Gardner Lane, which is a dedicated
public street that has been accepted by the governmental authority having
jurisdiction.
 
(xii) The Premises are not under a tax reduction program or any other
classification that lessens or reduces the real estate tax obligations in any
manner and that has caused or may cause an increase in present or future real
estate taxes on the Premises as a result of the tax savings or deferrals
received in prior years.
 
(xiii) To the best of the Seller's knowledge no portion of the Premises is
located within any state or federally protected "wetlands" (as such term is
defined in applicable or federal legislation).
 
4.2 Condition of Premises. Purchaser is buying the Premises in "as-is" condition
as of Purchaser's final inspection prior to execution of this Agreement, except
Seller warrants the plumbing, well and septic systems (if any), heating,
electrical and air conditioning systems, and all appliances included as part of
the Purchase Price to be in reasonable working order on the Closing Date.
"Reasonable working order" means the item performs its intended purpose, does
not pose a significant health hazard and is not in violation of any applicable
building or health codes.


 
8

--------------------------------------------------------------------------------

 


 
4.3 Survival of Representations, Covenants and Warranties. Representations,
covenants and warranties set forth in this Article IV shall be continuing and
shall survive the Closing for a period of two (2) years or until Purchaser's
payment of the balance due under Section 1.1, whichever is shorter, and shall
not be affected by any investigation, verification or approval by any party
hereto or by anyone on behalf of any party hereto. Seller's and Purchaser's
obligation to provide indemnity under this Agreement for breach of sections 4.1
and 4.5 respectively, shall be limited to fifty percent (50%) of the amount of
the Purchase Price.
 
4.4 Seller's Knowledge. As used herein, Seller's knowledge, or any similar
phrase means the knowledge of the following person: Alan Meckler, the Chairman
and Chief Executive Officer of the Seller. The foregoing individual shall be
deemed to have "knowledge" of a particular fact or matter if such individual is
actually aware of such fact or matter, or if such individual's duties would, in
the normal course of the Seller's affairs, result in such individual having
knowledge of such fact or matters.
 
4.5 Representations of Purchaser. Purchaser represents and warrants to Seller
that the following statements are true as of the date hereof and shall continue
to be true on the Closing Date, (as hereinafter defined):
 
(i) Both Purchaser and the individual executing this Agreement on behalf of
Purchaser have the full right, power and authority to enter into this Agreement
and to cause the same to create a legal and binding obligation of Purchaser.
 
(ii) Purchaser has been duly incorporated and/or organized in and is now a
validly existing not for profit corporation and is in good standing under the
laws of the State of Illinois.
 
(iii) To the best of Purchaser' knowledge and belief, there is no suit, cause of
action, proceeding, unpaid judgment or investigation pending or threatened
against Purchaser which would affect the validity of this Agreement.
 
(iv) The execution and performance of this Agreement will not result in any
breach or constitute a default under: (i) any charter, bylaw, agreement, or
other document to or by which Purchaser is a party or is bound; or (ii) any
decree, order, or rule of any court or governmental authority which is binding
on Purchaser.
 
(v) Purchaser has not committed nor obligated itself or Seller to the payment of
any broker's or finder's fee or commission in connection with the transaction
contemplated by this Agreement.
 
(vi) In the event of the breach of any warranty or representation made, in this
Section 4.5, by Purchaser, Purchaser shall and does hereby agree, warrant and
covenant to indemnify and hold Seller harmless from and against all losses,
damages, liabilities, costs, expenses (including reasonable attorneys' fees),
and charges which Seller may incur or to which Seller may become subject as a
direct or indirect consequence of such breach.


 
9

--------------------------------------------------------------------------------

 


ARTICLE V RISK OF LOSS
 
5.1 Risk of Loss. If prior to Closing the Premises or any material portion
thereof are materially damaged by casualty, force majeure or other cause, and
cannot be repaired within thirty (30) days, then Purchaser, may terminate this
Agreement, whereupon the Earnest Money paid by Purchaser shall be returned to
Purchaser and the parties hereto shall have no further obligations hereunder.
 
ARTICLE VI — CONDEMNATION
 
6.1 Condemnation. In the event that condemnation proceedings are commenced or
Purchaser has reasonable cause to believe that such proceedings hereafter may be
commenced, then Purchaser may elect to terminate this Agreement by giving
written notice to Seller, whereupon the Earnest Money paid by Purchaser shall be
returned to Purchaser and the parties hereto shall have no further obligations
hereunder.
 
ARTICLE VII — CLOSING
 
7.1 Date of Closing. The Closing shall occur at the office of the Purchaser's
attorney on a date and at a time selected by Purchaser, on or before forty five
(45) days from the date of this Agreement (the "Closing Date"). Purchaser shall
notify Seller of the actual date set for Closing no later than seven (7) days
prior to the Closing Date. Seller shall provide Purchaser with all documents
required under this Agreement to be executed or submitted at Closing for review
at least three (3) business days prior to the scheduled Closing Date.
 
7.2 Seller's Obligations. At Closing, Seller shall deliver the following:
 
(i) Evidence satisfactory to Purchaser that the Title Company, within twenty
(20) days of Closing will issue a Contract Purchaser's Policy of Title Insurance
with all standard exceptions deleted and all affirmative coverages required by
Purchaser in the amount of the Purchase Price, insuring good and marketable fee
simple absolute title to the Premises in Purchaser, and insuring all rights,
easements and privileges appurtenant to the Premises free and clear of all
liens, encumbrances, restrictions, easements, reservations and other matters,
except for the Permitted Exceptions.
 
(ii) A special warranty deed ("deed"), in form and substance acceptable to
Purchaser, fully executed and acknowledged by Seller, and in proper form for
recording, conveying the Premises to Purchaser in fee simple absolute, free and
clear of all easements, restrictions, conditions, reservations, liens or other
encumbrances other than the Permitted Exceptions, for deposit in escrow as
provided in Par. 7.5.


 
10

--------------------------------------------------------------------------------

 


 
(iii) A "Non-Foreign Affidavit," in the same form as that attached hereto as
Exhibit "D", certifying that Seller is not a "foreign person" as such term is
defined in the applicable statutes.
 
(iv) Seller's Certificate, executed and acknowledged in recordable form,
confirming the truth and accuracy of the representations, warranties, and
covenants of Seller contained in Section 2.1 and Article IV hereof as well as
other agreements set forth herein as of the Closing Date, in the same form as
that attached hereto as Exhibit "E".
 
(v) Complete and exclusive possession of the Premises to Purchaser.
 
(vi) Such affidavits as are required by the Title Company to satisfy all
affirmative coverages deemed necessary by Purchaser and for the elimination of
any standard or printed exceptions in Purchaser's Owner's Policy of Title
Insurance, including, without limitation, the exception for unfiled mechanic's
liens, parties in possession and unrecorded easements.
 
(vii) If the Seller is a corporation, a corporate resolution attested by the
Secretary authorizing the sale of the Premises and who may sign on behalf of the
corporation.
 
(viii) Memorandum of Agreement which may be recorded by Purchaser at its cost
with the County Recorder to memorialize this Agreement for the public record.
 
(ix) A Bill of Sale for all of the items listed in Exhibit B and all other
personal property of Sellers on the Premises at the time of closing.
 
(x) An assignment for all transferable warranties and service agreements related
to the Premises and the personal property listed in Exhibit B.
 
(xi) State of Illinois PTAX form, and City of Peoria Transfer Tax form and
Zoning Certificate for deposit in Escrow pursuant to Par. 7.5.
 
(xii) Such other documents as may be necessary or desirable to consummate the
purchase and sale contemplated in this Agreement.
 
7.3 Purchaser's Obligations. Provided that all conditions precedent to Closing
set forth herein have been satisfied, and further provided that Seller has
delivered all items required by it to be delivered, and the Title Company has
committed to deliver the title policy in accordance with Section 7.2(i) hereof,
then Purchaser shall deliver to the Seller, at closing:
 

 
(i) 
The Earnest Money adjusted in accordance with the terms of this Agreement.

 
(ii) 
A quitclaim deed releasing Purchaser's interest in the premises to Seller for
deposit in escrow as provided in Par. 7.5.

 
(iii) 
A receipt and any other appropriate documentation of Seller's gift to Purchaser
of the difference between the Purchase Price and the value for charitable
deduction purposes.

 
7.4 Closing Costs, Adjustment and Prorations. Ad valorem taxes and general
assessments relating to the Premises for the year of Closing shall be prorated
between Seller and Purchaser as of the Closing Date, and paid as provided in
Par. 9.1. All transfer taxes, title insurance premiums, title examination
charges and related attorneys' fees, if any, escrow charges, recording costs
other than for recordation of the deed and memorandum of agreement, special
assessments and other costs of Closing shall be borne by Seller. The cost of
recording the deed and memorandum of agreement shall be borne by Purchaser. Each
party shall be responsible for its own attorneys' fees.


 
11

--------------------------------------------------------------------------------

 


 
The transfer taxes may be deducted by Purchaser from the last payment due under
this Agreement.
 
7.5 Escrow Agreement. This Agreement is subject to all of the terms and
conditions of a certain Escrow Agreement attached hereto and made a part of this
Agreement for Warranty Deed, as Exhibit F, which the parties agree to execute at
closing. At Closing Seller agrees to provide a fully executed special warranty
deed, and Purchaser agrees to provide a fully executed quitclaim deed to the
Escrow agent provided for in the Escrow Agreement.
 
7.6 Utilities. If any utilities servicing the Premises are being used at the
time of Closing, Seller shall cause same to be transferred to Purchaser's
account at Closing. Seller shall be responsible for payment of all utility
charges for the Premises up to and through Closing, and Purchaser shall be
responsible for payment of all utility charges for the Premises after Closing.
 
ARTICLE VIII — DEFAULT
 
8.1 Default. If Seller fails to perform in accordance with the terms of this
Agreement, or if any material representation or warranty made by Seller herein
shall be untrue upon execution hereof or on the Closing Date, then Purchaser, in
addition to all other remedies available to it at law or in equity, may rescind
this Agreement and may receive back the Earnest Money paid by Purchaser under
this Agreement.
 
If Purchaser fails to perform its obligations hereunder, other than for the
payments required to be made pursuant to section 1.1 of this Agreement, which
failure continues for thirty (30) days after Purchaser's receipt of prior
written notice of its default hereunder, or if Purchaser fails to make the
payments required to be made pursuant to section 1.1 of this Agreement which
failure continues for ten (10) days after Purchaser's receipt of prior written
notice of its default hereunder, and if such failure is not caused, in whole or
in part, by the acts or omissions of Seller, then Seller, as its sole and
exclusive remedy, either at law or in equity, may terminate this Agreement and
retain the Earnest Money, and all payments made under this Agreement by
Purchaser shall be forfeited as liquidated damages and not as a penalty, and
Seller may reenter and take possession of the Premises, whereupon the parties
hereto shall have no further obligations hereunder. The parties hereto hereby
agree that, without resale, Seller's damages will be difficult to ascertain and
that the liquidated damages payable to
Seller as described in the preceding sentence constitute a reasonable estimation
of such damages. Seller further acknowledges that it is providing financing for
this purchase on a non-recourse basis.
 
ARTICLE IX — SPECIAL AGREEMENT FOR WARRANTY DEED PROVISIONS


 
12

--------------------------------------------------------------------------------

 


 
9.1 Real Estate Taxes. Purchaser agrees to pay all real estate taxes and
assessments that may be legally levied upon the Premises subsequent to the date
of possession. The 2010 real estate taxes shall be prorated as of the date of
possession and paid when due by Seller and Purchaser according to their
respective prorations. Purchaser shall provide Seller with proof of the payment
of the taxes when paid. Any refund of real estate taxes for a period prior to
the Closing Date shall belong to the Seller.
 
9.2 Insurance. Purchaser assumes all risk and responsibility for any accident,
injury or damages to persons or property, as to themselves or others, on or
about the Premises occurring subsequent to the date of possession and agrees to
hold Seller harmless from any and all liability therefrom, including reasonable
attorney's fees and court costs. Purchaser shall at all times during the term of
this Agreement:
 
A. Keep the improvements on the Premises constantly insured by an insurance
company or companies licensed to do business in the State of Illinois against
loss by fire with extended coverage for a sum not less than its full insurable
value, loss, if any, to be payable to the parties to this Agreement and any
mortgagee as their respective interest may appear. At the option of Purchaser,
such proceeds shall be applied to the repair or replacement of the Premises; any
proceeds not so used shall be applied on the balance due hereunder.
 
B. Obtain and keep in effect public liability insurance, naming the Seller and
any mortgagee as additional insureds with a company or companies licensed to do
business at the State of Illinois in an amount not less than $ 1,000,000 for
injuries arising out of one accident and $ 1,000,000 for property damage.
 
Copies of the insurance policy or policies shall be deposited with Seller
together with proof of payment of the premiums thereon when due.
 
9.3 Improvements/Liens. Except for new carpet, painting or installation of
electronics upon Purchaser moving into the Premises, Purchaser shall make no
improvements on the Premises exceeding the sum of $100,000 in any one year, nor
make any structural modifications or remove any improvements from the Premises
without the written consent of Seller, which consent shall not be unreasonably
withheld. Purchaser shall maintain the Premises in as good condition as on date
of possession, ordinary wear and tear excepted. After the Closing, Purchaser
shall be responsible for, and pay for, all damages and repairs to the Premises.
Purchaser shall keep the Premises free and clear of all liens or claims for lien
of any nature unless Purchaser in good faith contests same, in which event
Purchaser shall, at Seller's request, furnish a bond satisfactory to Seller to
indemnify Seller from all loss or expense by reason thereof.
 
9.4 Mortgages. Seller shall not permit the Premises to be encumbered by
mortgages or liens which in the aggregate total a sum in excess of the balance
due hereunder at any time. Also, Seller's payments each month on such mortgages
or liens shall not exceed Purchaser's monthly payment hereunder. In the event
Seller desires to encumber the Premises up to such amount, Purchaser agrees to
execute any and all necessary documents to effectuate same provided that such
actions by Purchaser do not obligate Purchaser on any indebtedness or
obligations of Seller. In the event that Seller should default in the payments
on any such mortgage, special assessment, lien, obligation or encumbrance not
expressly assumed by Purchaser, Purchaser shall have the right to make payments
to such lienor, obligor or encumbrancer and take credit therefor on this
Agreement. Purchaser shall have the right to proof of the balance of any such
mortgage at all reasonable times.


 
13

--------------------------------------------------------------------------------

 


 
9.5 Adjustments to Principal Balance. Purchaser agrees that any attorney's fees,
Court costs, expenses, delinquent real estate taxes or assessments or other
liens paid by Seller for which Purchaser is liable shall be added to the
principal due hereunder and interest computed thereon at the rate previously
stated. Such items shall become due and payable upon Seller's demand. Any such
items properly the liability of Seller, paid by Purchaser, shall reduce the
principal balance due hereunder, or, at Purchaser's option, such payments may be
used to set off the monthly obligations hereunder as they become due.
 
9.6 Assignment. Purchaser shall have no right to sell, contract to sell,
transfer, convey or assign its interest or any part thereof under this Agreement
or the Premises herein described without the written consent of Seller, which
consent shall not be unreasonable withheld. Seller may assign this Agreement
without Purchaser's consent.
 
ARTICLE X — MISCELLANEOUS
 
10.1 Indemnification. Seller hereby agrees to indemnify and save harmless
Purchaser from and against all costs, claims, expenses, or damages, including
reasonable attorneys' fees arising out of or related to ownership, possession or
use of the Premises up through and including Closing or arising from a breach of
Seller's representations, covenants and warranties hereunder. Purchaser hereby
agrees to indemnify and save harmless Seller from and against all costs, claims,
expenses, or damages, including reasonable attorneys' fees arising out of or
related to ownership, possession or use of the Premises after the Closing or
arising from a breach of Purchaser's representations, covenants and warranties
hereunder.
 
10.2 Brokerage Commissions.
 
Seller is responsible for any real estate broker's, finder's or other fee or
commission being due or payable in connection with this transaction to Maloof
Commercial Real Estate. Seller shall indemnify and save harmless Purchaser from
and against all costs, claims, expenses or damages, including reasonable
attorneys' fees, resulting from or related to any brokerage commission due or
alleged to be due to Maloof Commercial Real Estate. Seller represents and
warrants to Purchaser that Seller has not committed nor obligated itself or
Purchaser to the payment of any broker's or finder's fee or commission in
connection with the transaction contemplated by this Agreement, other than to
Maloof Commercial Real Estate. This obligation to indemnify shall survive the
expiration, consummation or earlier termination of this Agreement.
 
10.3 Notice and Approval. All notices required or permitted to be given
hereunder shall be in writing and shall be delivered to the parties at the
following addresses:
 

 
If to Seller: 
WebMediaBrands, Inc f/k/a Jupitermedia
Corporation
50 Washington Street
9th Floor
So. Norwalk, CT 06854 Attn: General Counsel

 
 
 


 
14

--------------------------------------------------------------------------------

 


 

 
With a copy to:
Heyl, Royster, Voelker & Allen
124 S.W. Adams, Suite 600
Peoria, IL 61602

 
 

 
If to Purchaser:
Samaritan Ministries Internjational
2400 Altorfer Drive
Peoria, IL 61615

 

 
With a copy to:
J. Brian Heller, P.C.
P.O. Box 213
Washington, IL  61571

 
 
Notice shall be deemed to be served upon deposit in an office of the United
States Postal Service, or successor governmental agency, registered or certified
mail, return receipt requested, or upon receipt by a reputable overnight courier
service (such as Airborne Express or Federal Express), receipt requested.
 
10.4 Integration. This Agreement constitutes the entire agreement between the
parties related to the purchase and sale of the Premises and shall be deemed to
be a full, final and completed integration of all prior or contemporaneous
understandings or agreements between the parties related thereto.
 
10.5 Additional Documentation. Seller and Purchaser shall execute such
additional documentation as reasonably may be required to effectuate this
Agreement.
 
10.6 Amendments. This Agreement may be amended or supplemented only by a written
instrument signed by both parties hereto.
 
10.7 Counterparts. This Agreement may be executed in any number of identical
counterparts each of which shall be considered an original, but together shall
constitute but one and the same agreement.
 
10.8 Governing Law. This Agreement shall be governed by and all disputes related
hereto shall be determined in accordance with the laws of the State of Illinois.
 
10.9 Successors. This Agreement shall be binding upon the parties hereto, their
respective heirs, administrators, personal representatives, successors and
permitted assigns.
 
10.10 Captions. The captions or section headings are for convenience and ease of
reference only and shall not be construed to limit, modify or alter the terms of
this Agreement.


 
15

--------------------------------------------------------------------------------

 


10.11 Survival. The representations, warranties and agreements set forth herein,
other than the representations, warranties, covenants and agreements contained
in Article IV of this Agreement, shall survive the Closing for a period of five
(5) years or until the Purchaser has paid the balance due under Section 1.1,
whichever is shorter.
 
10.12 Calculation of Time. In the event the final date of any time period which
is set out in any provision of this Agreement falls on a Saturday, Sunday or
legal holiday, in such event, such time period shall be extended to the next
regular business day.
 
10.13 Venue & Jurisdiction. The sole jurisdiction and venue for any matter
arising under or related to this agreement shall be any state or federal court
located in Peoria County, Illinois.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and the year first above written.
 


 
16

--------------------------------------------------------------------------------

 


 

 
WebMediaBrands, Inc f/k/a Jupitermedia Corporation
 
SELLER
 
By:  /s/ Mitchell S. Eisenberg                          
Its Executive Vice President
General Counsel
 
Samaritan Ministries International
 
PURCHASER
 
By    Ted A. Pittenger  
Its President

 
 


 
17

--------------------------------------------------------------------------------

 



EXHIBIT "A"
 
LEGAL DESCRIPTION AND SURVEY
 
 
A part of the S 1/2 of Sec. 15, T9N, R8E of the 4th P.M., more particularly
described as follows: Commencing at the Center of said Section 15 as the Point
of Beginning of the Tract to be described; thence S 88 degrees 43 minutes E
along the North line of the SE 1/4 of said Section 15, distance of 163 feet;
thence South 43 degrees 43 minutes East, a distance of 176.78 feet; thence South
1 degree 17 minutes West, a distance of 187 feet; thence South 50 degrees 14
minutes 44 seconds West, a distance of 129.75 feet; thence South 0 degrees 19
minutes 05 seconds West, a distance of 573.0 feet to a point on the North.
Right-of-way line of Gardner Lane; thence North 89 degrees 01 minutes 15 seconds
West along the North Right-of-way line of Gardner Lane, a distance of 177.95
feet; thence North 0 degrees 19 minutes 05 seconds East, a distance of 205.86
feet; thence North 89 degrees 20 minutes 10 seconds West, a distance of 20 feet;
thence North 0 degrees 24 minutes 08 seconds East, a distance of 409 feet;
thence North 63 degrees 52 minutes 25 seconds West, a distance of 354.73 feet;
thence North 1 degree 14 minutes East, a distance of 208 feet to a point on the
North line of the Southwest 1/4 of said Section 15; thence South 88 degrees 46
minutes East, along the North line of the Southwest 1/4 of Section 15, a
distance of 330 feet to the Point of Beginning, situate, lying and being in the
County of Peoria and State of Illinois;
 
The above described tract of land also being subject to an easement for the
purpose of Ingress and Egress for the benefit of the property owner adjacent to
the West side of the above described tract of land and which said easement is to
be over, across and through the West 25 feet of the South 565.86 feet of the
above described tract of land.
 
Also, subject to restrictions, reservations, easements of record.
 
6000 North Forest Park Drive Peoria, IL 61614
 
AND
 
A part of the SE 1/4 of Section 15, T. 9 N., R. 8 E. of the 4th P.M., being more
particularly described as follows:
 
Commencing at the Center of said Sec. 15; thence S 88 degrees 43 minutes E along
the North line of the SE 1/4 of said Sec. 15, a distance of 163.00 feet to the
Point of Beginning of the tract to be described; thence continuing S 88 degrees
43 minutes E along the North line of the SE 1/4 of said Sec. 15, a distance of
271.28 feet; thence S 0 degrees 00 minutes, a distance of 968.99 feet to a point
on the North R.O.W. line of Gardner Lane; thence N 89 degrees 01 minutes 15
seconds W along the North R.O.W. line of Gardner Lane, a distance of 256.20
feet; thence N 0 degrees 19 minutes 05 seconds E, a distance of 573.00 feet;
thence N 50 degrees 14 minutes 44 seconds E, a distance of 129.75 feet; thence N
1 degrees 17 minutes E, a distance of 187.00 feet; thence N 43 degrees 43
minutes W, a distance of 176.78 feet to the Point of Beginning, containing 4.994
acres, situate, lying and being in the County of Peoria and State of Illinois.
Subject to zoning, restrictions, reservations, and easement of record.


 
18

--------------------------------------------------------------------------------

 


EXHIBIT "B"
 
Room # where items located on 9113/10/per the attached floor plan 102:
Conference table, picture, books (optional), electric heater
 
101: Desk, 2 chairs, floor cabinet, 3 pictures on wall
 
141: Table
 
129: Bookshelf
 
141: Filing Cabinet
 
140: Shop Vac, Tile Cleaner, Vacuum, Sawhorse, Cables
 
124: Garbage Can
 
122: Doors, Coat Rack
 
113: 9 Metal Shelves, 2 Metal Cabinets
 
112: Forklift and Charger
 
107: Drawing of Building, 2 desks, Table
 
105: 2 Desks, 3 Chairs 304: ConferenceTable 315: Server Storage Unit
 
112: Lawn mower(s) and other outside maintenance equipment
 
112: Bags of De-ice
 
Small Tools
 
Two Caterpillar back up generators
 
Two Uninterupted Power Source Units for computers.


 
19

--------------------------------------------------------------------------------

 


EXHIBIT "C"
 
PROPERTY SURVEY CHECKLIST
 
1. 
The address of the Premises.

 
2. 
The exact metes and bounds legal description of the Premises, including all
reference calls to the point of beginning, along the perimeter of the Premises
shown in the survey. In addition, provide a separate statement of the metes and
bounds legal description of the Premises which must be free of qualifications
(i.e., subject to all unrecorded or recorded instruments).

 
3. 
The name, right of way line and width of each abutting street. If the Premises
abut a street, the corresponding boundary line of the Premises must be shown as
the right-of-way line.

 
4. 
The square footage and acreage of the Premises.

 
5. 
The north arrow and scale.

 
6. 
The location and dimension of the buildings and other improvements on the
Premises.

 
7. 
The location and dimension of any encroachment on the Premises from improvements
located on adjoining property, or any encroachment on adjoining property from
improvements located on the Premises. If an encroachment is permitted by a
recorded instrument, the deed book and page number of the instrument must be
referenced where the encroachment is shown in the survey.

 
8. 
The location and identification, including the deed book and page number
reference, of all title encumbrances which may be shown on the survey (i.e.,
rights of way, utilities, sign easements, and restrictions). In the event that a
recorded instrument contains a legal description of the encumbrance (i.e.,
easement area and building line restriction area), the legal description must be
shown in the survey.

 
9. 
The location and dimension of all rights of way, utilities and other physical
encroachments on the Premises which are not covered by a written instrument.

 
10. 
The building set back lines and type of zoning.

 
11. 
The location and dimensions of all parking lots and parking facilities located
on the Premises.

 

 
 
20

--------------------------------------------------------------------------------

 


12. 
The survey must contain the following certification, without qualification:
The undersigned, as of this ___ day of , 2010, certifies to_________,
and _________(insert title insurer) that he is a duly registered surveyor in the
State of Illinois; this survey is made in accordance with the standards
established by the American Title Association of the State of Illinois; the
information, courses and distances shown herein are correct; this survey
accurately shows the location and dimensions of all buildings, utilities and
other improvements situated on the Premises; the Premises do not lie within the
flood hazard areas in accordance with the document entitled "Department of
Housing and Urban Development Insurance Administration-Special Flood hazard Area
Maps"; the Premises are contiguous with the public dedicated rights of way of
the City of Peoria and there are no gaps, strips or gores between the Premises
and said rights-of-way; the Premises are zoned 0-1; and there are no easements
or rights-of-way encumbering the Premises, encroachments of buildings or other
improvements from adjoining property onto the Premises, or encroachments of
buildings or other improvements from the Premises onto adjoining property, other
than as shown herein.

 
 


 
21

--------------------------------------------------------------------------------

 


EXHIBIT "D"
 
NON-FOREIGN AFFIDAVIT
 
STATE OF ILLINOIS)
                                    )SS.
COUNTY OF TAZEWELL )
 
Before me, the undersigned authority, personally appeared, who, being by me
first duly sworn on oath, deposed and said:
 
(1) That Affiant is Web Media Brands, Inc. f/k/a Jupitermedia Corporation (the
"Seller") and makes this Affidavit based upon personal knowledge of the facts as
stated herein.
 
(2) Under penalty of perjury, the Affiant represent and warrant that said
Affiant (including all limited and general partners thereof), is not a foreign
corporation, non-resident alien, foreign partnership, foreign trust or foreign
estate and is not otherwise included within the term "foreign person" as defined
in the Foreign Investment in Real Property Tax Act ("FIRPTA") promulgated by the
Congress of the United States of America (as codified in Section 1445 of the
Internal Revenue Code, as supplemented in the rules and regulations pertaining
thereto), that _______________, Federal Employer's Identification Number
is _____________  and that the registered address of the corporation
is _______________________________________ The foregoing representation and
warranty are made in order to induce
("Purchaser") to refrain from withholding a portion of the purchase price in
connection with Purchaser's acquisition of the real property legally described
in Exhibit "A" attached hereto as provided for by FIRPTA. The Affiant
understands that the foregoing information may be disclosed to the Internal
Revenue Service and that any false statement may be punishable by fine,
imprisonment or both.
 
FURTHER AFFIANT SAYETH NAUGHT
 
Signed, sealed and delivered in the presence of:
 

 
WebMediaBrands, Inc f/k/a
Jupitermedia Corporation
 
By                                                        
 Its President

 
 
 
ATTEST:
________________________
Secretary
 
Sworn to and subscribed before me this
____ day of _______, 2010, by
________________________
 
 
______________________________
Notary Public


 
22

--------------------------------------------------------------------------------

 
 
Exhibit E
Seller's Certificate
 
 
I, __________________________ hereby certify and confirm that the
representations, warranties and covenants made by me, as set forth in Article
II, at Section 2.1 and Article IV, at Section 4.1 and elsewhere in that certain
Purchase and Sale Agreement ("Agreement") make and entered into on the _____ day
of _________________, 2010, by and between _________________________, as Seller,
and ______________________, as Purchaser, are true and accurate on this _____
day of ____________________, 2010, and shall survive the closing date.
 
 

 
WebMediaBrands, Inc f/k/a
Jupitermedia Corporation
 
_______________________________
Seller

 
 
SWORN TO AND SUBSCRIBED
Before me this ____ day of ___________
 2010 by,
 
 
_____________________________
NOTARY PUBLIC


 
23

--------------------------------------------------------------------------------

 


EXHIBIT F
 
ESCROW AGREEMENT
 
TO: Heyl, Royster, Voelker & Allen ("Escrow Agent")
 
DATED: October _____, 2010.
 
IN RE: Sale of real estate commonly known as 6000 N. Forest Park Drive, Peoria,
Illinois by WebMediaBrands, Inc. f/k/a Jupitermedia Corporation ("Seller") to
Samaritan Ministries International, an Illinois not for profit corporation
("Buyer").
 
Seller and Buyer make the following deposits with you and give you the following
directions, as Escrow Agent:
 

 
1.
Deposits:

 

 
A. 
Executed Purchase and Sale Agreement for Commercial Real Estate by Agreement For
Warranty Deed ("Agreement").

 

 
B. 
Executed Special Warranty Deed.

 

 
C. 
Executed state (and local) Real Estate Transfer Declarations.

 

 
D. 
Commitment for Title Insurance issued by Chicago Title Insurance Company, Policy
No. _________, with an effective date of _________, 2010.

 

 
E.
Executed Quit Claim Deed.

 

 
F.
Executed Bill of Sale

 

 
2.
Directions:

 

 
A. 
Pay to Seller any payments from Buyer received by you under the terms of the
Agreement.

 

 
B. 
Deliver to Buyer all deposited documents upon receiving a direction signed by
Seller and Buyer authorizing the same, or a final non-appealable order of a
court in an action to which Seller and Buyer are parties authorizing the same.

 

 
C. 
Deliver to Seller all deposited documents upon receiving a direction signed by
Seller and Buyer authorizing the same, or a final non-appealable order of a
court in an action to which Seller and Buyer are parties authorizing the same.



 
24

--------------------------------------------------------------------------------

 



 
3.
Concerning Escrow Agent:

 
With respect to the powers and obligations of Escrow Agent hereunder, it is
understood and agreed by the parties hereto that: {a) no amendment or
modification of this Escrow Agreement or waiver of any of its terms shall affect
the rights or duties of Escrow Agent unless written notice thereof executed by
Buyer and Seller shall have been given to Escrow Agent; (b) Escrow Agent shall
be protected in acting upon any written notice, request, waiver, consent,
receipt, withdrawal or any other paper or document signed by Buyer and Seller,
in accordance with the terms of this Escrow Agreement which Escrow Agent in good
faith believes to be genuine and what it purports to be; (c) Escrow Agent shall
(1) use reasonable diligence in the performance of its obligations under this
Escrow Agreement, (ii) have no responsibility except to perform the express
duties imposed on Escrow Agent by this Escrow Agreement and no additional duties
shall be inferred or implied, and (iii) not be liable for any error of judgment
or for any act done or step taken or omitted by it in good faith, or for any
mistake of fact or law, or for anything for which it may do or refrain from
doing in connection herewith; and (d) if any dispute or difference arises
between Seller and Buyer or if any demand shall be made upon Escrow Agent, other
than as set forth in this Escrow Agreement, Escrow Agent shall not be required
to determine the same or take any action thereon, rather, in the event of any
such dispute or difference, Escrow Agent may (i) await settlement of the
controversy by binding appropriate legal proceedings, or (ii) file a suit for an
interpleader action in any court of appropriate jurisdiction in the State of
Illinois for the purpose of having the respective rights of the parties
adjudicated and then deposit with said court the Deposits held by it hereunder.
Upon the institution of such interpleader suit or other action and the deposit
of said Deposits with the court and the giving of notice thereof to the parties
thereto by personal service or in accordance with the order of the court, Escrow
Agent shall be fully released and discharged from all further obligations
hereunder with respect to the Deposits so deposited. In addition, in the event
Escrow Agent obeys or complies with any order, judgment or decree of any court,
it shall not be liable to any of the parties hereto or any other person, firm or
corporation by reason of such compliance, notwithstanding any such order,
judgment or decree be entered without jurisdiction or be subsequently reversed,
modified, annulled, satisfied or vacated. In case of any suit or proceeding
regarding this Escrow Agreement, to which Escrow Agent is or may be at any time
a party, Seller and Buyer jointly and severally agree to pay to Escrow Agent
upon demand all such costs, fees and expenses so incurred.
 

 
4.
No Escrow Fee:

 
No escrow fee shall be payable to Escrow Agent.
 

 
5.
Notices:

 
Any notices given or copies sent pursuant to the terms of this Escrow Agreement
shall be in writing and shall be deemed to have been duly given or made upon
receipt, if by messenger delivery, or three days after mailing, if mailed by
certified or registered mail, postage prepaid, return receipt requested, and
addressed as set forth in the Agreement.


 
25

--------------------------------------------------------------------------------

 


Each party may designate a change of address by notice to the other parties
given at least five (5) days before such change of address is to become
effective.
 

 
6. 
Miscellaneous:

 
This Escrow Agreement may only be modified, altered or amended by an agreement
in writing executed by the parties hereto. Any provisions of this Escrow
Agreement which may prove unenforceable under any law shall not affect the
validity of any other provision hereof. This Escrow Agreement shall be construed
in accordance with the laws of the State of Illinois and shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns. In any action seeking enforcement of this Escrow Agreement, the
prevailing party in such action shall also be entitled to an award of its fees
and costs, including, without limitation, reasonable attorneys' fees, in
connection with such action; provided, however, in no event shall Escrow Agent
be responsible to pay all or any portion of such award. This Escrow Agreement
may be executed in any number of counterparts, each of which shall be deemed to
be one and the same instrument.
 
 

 
WebMediaBrands, Inc f/k/a Jupitermedia Corporation
SELLER
 
By:                                                        
Its CEO
 
Samaritan Ministries International
 
PURCHASER
 
By                                                                       
Its President

 
 
 
ACCEPTED:
 
By:                                                          
 
Its:  _________________________
 
Date:  ______________________


 
26

--------------------------------------------------------------------------------

 


EXHIBIT G
 
AMORTIZATION SCHEDULE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
27

--------------------------------------------------------------------------------

 